                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LUCIUS MANNING, et al.,                            Case No.18-cv-02931-HSG (JSC)
                                                        Plaintiffs,
                                   8
                                                                                            ORDER DENYING MOTION FOR
                                                 v.                                         PROTECTIVE ORDER
                                   9

                                  10     UBER TECHNOLOGIES INC.,                            Re: Dkt. No. 68
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs sued Uber for violation of the Telephone Communications Privacy Act (TCPA).

                                  14   Uber has moved to compel Plaintiff Christopher Ziers to arbitrate his claim. (Dkt. No. 64.) In

                                  15   support of that motion, Uber submitted the declaration of one of its software engineers, Naveen

                                  16   Narayanan. (Dkt. No. 64-2.) Mr. Narayanan attests that based on his review of documents that

                                  17   (he did not attach to his declaration), Mr. Ziers registered with Uber and that by doing so agreed to

                                  18   its terms and services, including an arbitration agreement. Mr. Ziers subsequently sought Mr.

                                  19   Narayanan’s deposition. Uber refused and instead moved for a protective order prohibiting Mr.

                                  20   Ziers from taking the deposition. (Dkt. No. 68.) After carefully considering the parties’ written

                                  21   submission, the Court concludes that oral argument is unnecessary, see Civ. L.R. 7-1(b), and

                                  22   DENIES Uber’s motion. Mr. Narayanan is a key witness to the genuine dispute as to whether Mr.

                                  23   Ziers registered an account with Uber and agreed to its arbitration agreement. Accordingly, Uber

                                  24   shall make Mr. Narayanan available for deposition on or before February 21, 2019.

                                  25                                             DISCUSSION

                                  26          “A party seeking an ordinary protective order under Federal Rule of Civil Procedure 26(c)

                                  27   must show that ‘specific prejudice or harm will result if no protective order is granted.” Ground

                                  28   Zero Center for Non-Violent Action v. United States, 860 F.3d 1244, 1260 (9th Cir. 2017). Uber’s
                                   1   showing of specific harm is based solely on its argument that Mr. Ziers is not entitled to any

                                   2   discovery on Uber’s motion to compel arbitration. In particular, while Uber concedes that

                                   3   discovery is appropriate on a motion to compel arbitration when the formation of a contract to

                                   4   arbitrate is at issue, see 9 U.S.C. § 4; Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 726 (9th Cir.

                                   5   1999), it insists that “[t]here is no issue here that Mr. Ziers agreed to arbitrate his claims.” (Dkt.

                                   6   No. 68 at 7.) The Court disagrees.

                                   7          First, Uber has no explanation as to why, after receiving Mr. Ziers’ cell phone number, it

                                   8   initially told Plaintiffs’ counsel that Mr. Ziers did not agree to arbitrate his claims. What records

                                   9   did Uber review that led it to that conclusion?

                                  10          Second, there is nothing in Mr. Narayanan’s declaration—other than his word—that

                                  11   supports Uber’s belated insistence that Mr. Ziers agreed to arbitrate. He does not attach any

                                  12   documents to his declaration that support his assertion. For example, he claims that he was able to
Northern District of California
 United States District Court




                                  13   identify Mr. Ziers’ Uber account by using the telephone number Plaintiffs’ counsel provided Uber,

                                  14   yet there are no documents that show that telephone number matched to any account. Indeed, he

                                  15   does not even list the telephone number he is referring to; instead, it appears it is a generic

                                  16   declaration that is used in other cases which in itself creates doubt as to its veracity.

                                  17          Third, evidence produced by Mr. Ziers contradicts Mr. Narayanan’s declaration. Mr.

                                  18   Narayanan declares that Mr. Ziers registered his Uber account “via the Android version of the

                                  19   Uber App using a smartphone with an Android operating system.” (Dkt. No. 64-2 ¶ 5.) Mr.

                                  20   Ziers’ attests, however, that the Android telephone he owned in 2016 did not allow him to

                                  21   download third party apps. (Dkt. No. 71-3 ¶ 10.) Further, he has produced emails from Uber to

                                  22   Mr. Ziers on the date Uber contends that he registered with Uber that prompted him to download

                                  23   the app, supporting an inference that he had not done so. (Id. ¶¶ 6-7, Exs. A, B.) And Mr. Ziers

                                  24   has searched his email and has been unable to identify any email from Uber confirming the

                                  25   registration of his account. (Id. ¶ 8.) Uber has failed to produce or even identify any email

                                  26   confirming Mr. Ziers’ purported registration.

                                  27          Fourth, Uber’s evidence submitted with its reply is too little too late. Mr. Narayanan’s

                                  28   declaration baldly states that “Uber’s records indicate that Mr. Ziers created his account by
                                                                                           2
                                   1   entering credit card information.” (Dkt. No. 64-2 at 4.) Tellingly, he does not identify that

                                   2   information which would allow Mr. Ziers to confirm or deny that the credit card number belongs

                                   3   to him. Then, with its reply, it attaches to its attorney’s declaration documents that it produced to

                                   4   Plaintiff after it filed its motion for a protective order and the night before Plaintiff’s opposition

                                   5   was due. The attorney has no personal knowledge of these documents and is an improper witness

                                   6   to admit them as they are not self-authenticating. See Orr v. Bank of America, 285 F.3d 764, 774,

                                   7   777 (9th Cir. 2002). A party cannot authenticate a document merely by producing it in discovery.

                                   8   Further, there is zero evidence in the record as to what the records are and on their face they are

                                   9   not connected to Mr. Ziers. Uber seems to think that if an Uber attorney or Uber employee says

                                  10   something an opposing party and the court must accept the statement as true. Wrong. If anything,

                                  11   the records highlight the need for Mr. Narayanan’s deposition.

                                  12          Fifth, the cases upon which Uber relies do not support its recalcitrance. In each of those
Northern District of California
 United States District Court




                                  13   cases the defendant produced an arbitration agreement signed by the defendant. In that context,

                                  14   the courts held that the plaintiff’s testimony that he or she did not recall signing the agreement was

                                  15   not sufficient to create a dispute warranting discovery. See, e.g., Cortez v. Ross Dress for Less,

                                  16   Inc., 2014 WL 1401869, *3 (C.D. Cal. April 10, 2014) (the defendant produced agreements with

                                  17   the plaintiff’s electronic signature); Sundquish v. Ubiquity, Inc., 2017 WL 3721475, *2, 4 (S.D.

                                  18   Cal. Jan. 17, 2017) (the defendant produced arbitration agreements signed by the plaintiffs and the

                                  19   plaintiffs did not dispute the authenticity of their signatures nor that they entered into the

                                  20   agreements); Loewan v. Lyft, Inc., 2015 WL 12780465 *5 (N.D. Cal. June 12, 2015) (the plaintiff

                                  21   argued it needed discovery to determine if the arbitration agreement he entered into was

                                  22   unconscionable). Similarly, in Cordas v. Uber Technologies, 228 F.Supp.3d 985, 989-90 (N.D.

                                  23   Cal. Jan. 5, 2017), there was no dispute that the plaintiff had downloaded the Uber app and created

                                  24   a user account. The record here is completely different as Uber has failed to produce any evidence

                                  25   that shows Mr. Ziers agreed to arbitrate; instead, Uber is relying solely on the word of a witness

                                  26   whom Uber refuses to produce for deposition. Uber’s position is contrary to the FAA, 9 U.S.C. §

                                  27   4.

                                  28
                                                                                           3
                                   1                                            CONCLUSION

                                   2          Uber’s motion to compel arbitration hinges on its assertion that Mr. Ziers’ agreed to

                                   3   arbitrate any dispute with Uber by registering an account with Uber. As there is a dispute as to

                                   4   whether Mr. Ziers registered with Uber, discovery is warranted. Uber’s motion for a protective

                                   5   order is DENIED. Uber shall make Mr. Narayanan available for deposition within 10 business

                                   6   days of the date of this Order. Uber’s administrative motion to seal is GRANTED.

                                   7          This Order disposes of Docket Nos. 68, 78.

                                   8          IT IS SO ORDERED.

                                   9   Dated: February 6, 2019

                                  10

                                  11
                                                                                                   JACQUELINE SCOTT CORLEY
                                  12                                                               United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
